     CASE 0:20-cr-00015-MJD-DTS Document 123 Filed 08/19/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                                 NO. 20-cr-15(4) (MJD/DTS)

       Plaintiff,

v.                                                      ORDER

ANDRES HERNANDEZ

     Defendant.
______________________________________________________________________

Allen A. Slaughter, Jr., Assistant U.S. Attorney, U.S. Attorney’s Office, 300 South Fourth
Street, Suite 600, Minneapolis, MN 55415, for the United States.

Glenn P. Bruder, Mitchell, Bruder & Johnson, 9531 West 78th Street, Suite 210, Eden
Prairie, Minnesota, 55344, for Defendant.
______________________________________________________________________

       This matter came before the Court on various pretrial motions. The parties did not

seek further briefing on these non-dispositive motions.

       The Court, being duly advised in the premises, upon all the files, records, and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.      United States’ Motion for discovery pursuant to Federal Rules of Criminal

Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 [Docket No. 22] is GRANTED.

               a.    Pursuant to Federal Rule of Criminal Procedure 16(b) Hernandez

shall disclose and permit inspection or copying of all books, papers, documents,

photographs, or tangible objects that are within his possession, custody, or control and

that he intends to introduce as evidence in his case-in-chief at trial.

               b.    The parties shall make expert disclosures pursuant to Federal Rule

of Criminal Procedure 16 no later than thirty days before trial and rebuttal expert

disclosures no later than ten days before trial.
     CASE 0:20-cr-00015-MJD-DTS Document 123 Filed 08/19/20 Page 2 of 4




              c.      If Hernandez intends to assert an alibi defense, he shall give notice

in writing to the United States no later than twenty-one days before trial and shall comply

with the requirements of Federal Rule of Criminal Procedure 12.1(a)(2). Hernandez’s

notice shall include each specific place he claims to have been at the time of the alleged

offense, and the name, address, and telephone number of each alibi witness on whom

he intends to rely.

              d.      If Hernandez intends to assert a defense of insanity at the time of the

alleged offense, he shall give notice of such intent in writing to the United States no later

than twenty-one days before trial and shall comply with the requirements of Federal Rule

of Criminal Procedure 12.2(a).

              e.      If Hernandez intends to assert a defense of actual or believed

exercise of public authority on behalf of a law enforcement agency or federal intelligence

agency at the time of the alleged offense, he shall give notice of such intent in writing to

the United States no later than twenty-one days before trial and shall comply with the

requirements of Federal Rule of Criminal Procedure 12.3. The contents of the notice shall

satisfy Federal Rule of Criminal Procedure 12.3(a)(2).

              f.      The parties shall comply with Federal Rule of Criminal Procedure

26.2 with respect to the production of witness statements.

       2.     Hernandez’s Motion for discovery pursuant to Federal Rule of Criminal

Procedure 16 [Docket No. 56] is GRANTED. The United States shall continue to comply

with its discovery obligations to the extent required by Rule 16.

       3.     Hernandez’s Motion for disclosure of exculpatory evidence [Docket No. 57]

is GRANTED consistent with the requirements of Brady v. Maryland, 373 U.S. 83 (1963)

and its progeny. Within ten days of this order the United States must disclose all Brady
                                              2
     CASE 0:20-cr-00015-MJD-DTS Document 123 Filed 08/19/20 Page 3 of 4




and Giglio information in its possession or of which it has become aware as of the date

of this order and must promptly supplement its disclosure upon receipt of any additional

Brady and Giglio information not previously disclosed.

       4.     Hernandez’s Motion for discovery of expert under Rule 16(a)(1)(G) [Docket

No. 58] is GRANTED. The United States shall continue to comply with Rule 16(a)(1)(G).

       5.     Hernandez’s Motion for early disclosure of Jencks Act material [Docket No.

59] is DENIED. The Court notes the United States’ agreement to provide reciprocal

Jencks Act disclosures three days before trial.

       6.     Hernandez’s Motion to disclose post-conspiracy statements of co-

defendants or unindicted co-conspirators [Docket No. 60] is GRANTED IN PART and

DENIED IN PART. The Motion is GRANTED to the extent the United States is required

to disclose post-conspiracy statements of co-defendants or unindicted co-conspirators

under the Federal Rules of Criminal Procedure or applicable case law. The Motion is

DENIED to the extent that Hernandez’s Motion seeks disclosure beyond the United

States’ obligations pursuant to the Jencks Act or under Giglio and Brady.

       7.     Hernandez’s Motion for disclosure of Federal Rule of Evidence 404

evidence (“bad acts” evidence) [Docket No. 61] is GRANTED. The United States shall

disclose Rule 404(b) evidence no later than fourteen days before trial or upon learning of

the existence of the evidence, whichever occurs later. This disclosure obligation is limited

to information encompassed by Rule 404(b) and does not include acts that are intrinsic

to the charged offense.

       8.     Hernandez’s Motion to disclose and make informant available for interview

[Docket No. 62] is DENIED as moot based on the United States’ representation that it is

not aware of any informants used in the investigation.
                                             3
     CASE 0:20-cr-00015-MJD-DTS Document 123 Filed 08/19/20 Page 4 of 4




       9.     Hernandez’s Motion to retain rough notes [Docket No. 63] is GRANTED.

The United States shall continue to instruct its officers and agents to retain their rough

notes and all evidence gathered in connection with the investigation until final disposition

of the charges against Hernandez.

       10.    Hernandez’s Motion for disclosure of Grand Jury transcripts [Docket No. 64]

is GRANTED IN PART. The United States shall disclose Grand Jury transcripts for

witnesses it calls at a motion hearing or trial no later than after direct examination of that

witness.

       11.    Hernandez’s Motion for counsel to participate in voir dire [Docket No. 65] is

DENIED without prejudice.

       12.    Hernandez’s Motion for disclosure of intent to use the residual hearsay

exception under Federal Rule of Evidence 807 [Docket No. 66] is GRANTED.




Dated: August 19, 2020                            /s/David T. Schultz__________
                                                  DAVID T. SCHULTZ
                                                  United States Magistrate Judge




                                              4
